TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00511-CV
                                     NO. 03-15-00617-CV



                                  Diane V. Wade, Appellant

                                               v.

              David’s Landscaping; and David’s Landscaping, Inc., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
   NO. D-1-GN-13-004070, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

              In response to a query about the clerk’s record, appellant Diane V. Wade informed

this Court by letter dated November 16, 2015 that the notice of appeal that began appellate cause

number 03-15-00617-CV addressed the same summary judgment as the notice of appeal that began

appellate cause number 03-15-00511-CV. In response, this Court informed the parties that, unless

they objected, these causes would be consolidated. No objection has been filed.

              These appellate causes are consolidated. The record and all filings from cause

number 03-15-00511-CV are consolidated into cause number 03-15-00617-CV. The consolidated

appeal will proceed under cause number 03-15-00617-CV, and cause number 03-15-00511-CV is

dismissed.
               Appellees’ motion for extension of time to file their brief is granted. Appellees’ brief

is due to be filed on or before February 1, 2016.



Before Chief Justice Rose, Justices Pemberton and Bourland

03-15-00511-CV         Dismissed

03-15-00617-CV         Consolidated

Filed: January 7, 2016




                                                    2